UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811- 21419) Hennessy SPARX Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. Hennessy Select SPARX Japan Fund Schedule of Investments January 31, 2011 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 93.01% Consumer Discretionary - 19.95% Asics Corp. $ 4.25% Isuzu Motors, Ltd. 2.02% Ryohin Keikaku Co., Ltd. 4.41% Shimano, Inc. 4.69% Toyota Motor Corp. 4.58% 19.95% Consumer Staples - 6.82% Kao Corp. 4.75% Unicharm Corp. 2.07% 6.82% Financials - 7.68% Mizuho Financial Group 3.85% Sumitomo Mitsui Financial Group, Inc. 3.83% 7.68% Health Care - 7.60% Mani, Inc. 1.08% Rohto Pharmaceutical Co., Ltd. 4.60% Terumo Corp. 1.92% 7.60% Industrials - 29.51% Daikin Industries 4.84% Itochu Corp. 4.64% Komatsu, Ltd. 2.04% Marubeni Corp. 4.12% Misumi Group, Inc. 4.15% Mitsubishi Corp. 4.90% Sumitomo Corp. 4.82% 29.51% Information Technology - 4.85% Keyence Corp. 4.85% Materials - 16.60% Fuji Seal International, Inc. 4.61% Sumitomo Metal Industries 4.00% Sumitomo Metal Mining Co., Ltd. 3.98% Taiyo Nippon Sanso Corp. 4.01% 16.60% TOTAL COMMON STOCKS (Cost $60,117,242) 93.01% % of Shares Value Net Assets SHORT-TERM INVESTMENTS - 8.07% Money Market Funds - 8.07% Federated Government Obligations - Institutional Class 0.02% (a) 2.99% Fidelity Government Portfolio - Institutional Class 0.04% (a) 5.08% TOTAL SHORT-TERM INVESTMENTS (Cost $5,662,603) $ 8.07% Total Investments (Cost 65,779,845) - 101.08% $ 101.08% Liabilities in Excess of Other Assets - (1.08)% (1.08)% TOTAL NET ASSETS - 100.00% $ 100.00% Footnotes Percentages are stated as a percent of net assets. (a) The rate listed is the fund's 7-day yield as of January 31, 2011. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2011 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. Fair valuing of foreign securities may be determined with the assistance of a pricing service using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant American Depositary Receipts or futures contracts. The effect of using fair value pricing is that the Funds' NAV will reflect the affected portfolio securities' value as determined in the judgement of the Board of Trustees or its designee intead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from a security's most recent closing price and from the prices used by other investment companies to calculate their net asset values are considered level 2 prices in the fair valuation hierarchy. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, the prices are fair value adjusted due to post market close subsequent events (foreign markets), little public information exists or instances where prices vary substantially overtime or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability basedon the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of January 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ - $ $ - $ Consumer Staples - - Financials - Health Care - - Industrials - - Information Technology - - Materials - - Total Common Stock $ - $ $ - $ Short-Term Investments $ $ - $ - $ Total Investments in Securities $ $ $ - $ Transfers between levels are recognized at the end of the reporting period. During the period ended January 31, 2011, the Fund recognized significanttransfers to/from Level 1 or Level 2. Level 2 Reconciliation Disclosure The following amounts were transfers in/(out) of Level 2 assets: Common Stock Transfers into Level 2 from Level 1 $ 65,275,738 Transfers out of Level 2 from Level 1 - Net transfers in and/or out of Level 2 Transfers were made out of Level 1 into Level 2 because securities prices were fair value adjusted by an independent third party service provider which utilized a fair value pricing methodology using observable inputs per the Fund's valuation procedures. Hennessy Select SPARX Japan Smaller Companies Fund Schedule of Investments January 31, 2011 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 88.25% Consumer Discretionary - 23.21% Arc Land Sakamoto Co., Ltd. 1.48% ASKUL Corp. 1.47% Bals Corp. 1.15% Fujitsu General Ltd. 1.25% H.I.S. Co., Ltd. 1.24% Meiwa Estate Co., Ltd. (a) 1.40% Mitsui Sugar Co., Ltd. 1.41% Nippon Seiki Co., Ltd. 1.92% Otsuka Kagu, Ltd. 1.35% Press Kogyo Co., Ltd. (a) 1.81% Sanden Corp. 1.65% Seiko Holdings Corp. 1.45% Seria Co., Ltd. 1.23% Tohokushinsha Film Corp. 1.67% Village Vanguard Co., Ltd. 2.02% Wowow, Inc. 94 0.71% 23.21% Consumer Staples - 1.65% Cawachi Ltd. 1.65% Financials - 4.80% Anicom Holdings, Inc. (a) 1.30% Suruga Bank, Ltd. 1.69% Tokyo Tomin Bank, Ltd. 1.81% 4.80% Health Care - 1.65% Message Co., Ltd. 1.65% Industrials - 32.53% Aichi Corp. 1.47% Anest Iwata Corp. 1.99% Asunaro Aoki Construction., Ltd. 1.26% Benefit One, Inc. 1.24% Ichinen Holdings Co., Ltd. 0.73% Kito Corp. 0.52% Kyosan Electric Manufacturing Co., Ltd. 1.60% Mirait Holdings Corp. 2.01% NEC Capital Solutions Ltd. 1.81% Nippon Yusoki Co., Ltd. 1.70% Nitto Boseki Co., Ltd. 1.64% Nitto Kogyo Corp. 1.50% NPC Inc. 1.39% Prestige International, Inc. 1.10% SBS Holdings, Inc. 1.23% Senko Co., Ltd. 1.49% Shin Nippon Air Technologies Co., Ltd. 1.77% Skymark Airlines Inc. 0.38% Takeei Corp. 1.26% Toshiba Machine Co., Ltd. 1.45% Toshin Group Co., Ltd. 1.53% Weathernews, Inc. 2.05% Yushin Precision Equipment Co., Ltd. 1.41% 32.53% Information Technology - 16.97% Dwango Co., Ltd. 85 1.06% Elecom Co., Ltd. 1.62% Information Services International-Dentsu, Ltd. 1.48% ITC Networks Corp. 1.27% Macnica, Inc. 1.65% Nifty Corp. 1.04% Nippon Chemi-con Corp. 1.91% SRA Holdings, Inc. 1.90% Tamura Corp. 1.47% UKC Holdings Corp. 0.87% Works Applications Co., Ltd. 0.78% Yamaichi Electronics Co., Ltd. (a) 1.92% 16.97% Materials - 7.44% Fujikura Kasei Co., Ltd. 1.95% NOF Corp. 1.33% Tokyo Rope Manufacturing Co., Ltd. 1.19% Tokyo Tekko Co., Ltd. 1.62% Wood One Co., Ltd. 1.35% 7.44% TOTAL COMMON STOCKS (Cost $15,993,875) 88.25% SHORT-TERM INVESTMENTS - 12.04% Money Market Funds - 12.04% Federated Treasury Obligations Fund - Institutional Class 0.01% (b) 2.44% Federated Government Obligations - Institutional Class 0.02% (b) 4.80% Fidelity Government Portfolio - Institutional Class 0.04% (b) 4.80% TOTAL SHORT-TERM INVESTMENTS (Cost $2,657,056) 12.04% Total Investments (Cost 18,650,931) - 100.29% 100.29% Liabilities in Excess of Other Assets - (0.29)% (0.29)% TOTAL NET ASSETS - 100.00% 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate listed is the fund's 7-day yield as of January 31, 2011. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2011 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. Fair valuing of foreign securities may be determined with the assistance of a pricing service using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant American Depositary Receipts or futures contracts. The effect of using fair value pricing is that the Funds' NAV will reflect the affected portfolio securities' value as determined in the judgement of the Board of Trustees or its designee intead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from a security's most recent closing price and from the prices used by other investment companies to calculate their net asset values are considered level 2 prices in the fair valuation hierarchy. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, the prices are fair value adjusted due to post market close subsequent events (foreign markets), little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of January 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ - $ $ - $ Consumer Staples - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Common Stock $ - $ $ - $ Short-Term Investments $ $ - $ - $ Total Investments in Securities $ $ $ - $ Transfers between levels are recognized at the end of the reporting period. During the period ended January 31, 2011, the Fund recognized significant transfers to/from Level 1 or Level 2. Level 2 Reconciliation Disclosure The following amounts were transfers in/(out) of Level 2 assets: Common Stock Transfers into Level 2 from Level 1 Transfers out of Level 2 from Level 1 - Net transfers in and/or out of Level 2 Transfers were made out of Level 1 into Level 2 because securities prices were fair value adjusted by an independent third party service provider which utilized a fair value pricing methodology using observable inputs per the Fund's valuation procedures. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy SPARX Funds Trust By (Signature and Title)/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date3/31/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date3/31/11 By (Signature and Title)*/s/Teresa M. Nilsen Teresa M. Nilsen Treasurer (Principal Executive Officer) Date3/31/11
